Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 15601611 filed on February 22, 2021.
Claims 1-20 are currently pending and have been examined. Claims 1 and 20 are independent claims, the remaining claims depend, directly or indirectly, on Claim 1. Claims 1-3, 6-14, 16-17, and 20 have been amended. No claims have been cancelled. No new claims have been added.  

Response to Arguments





















The claim objections in paragraph 3 of the Final Rejection Office Action dated August 13, 2020, is hereby withdrawn. Applicant has satisfactorily amended to correct the claim objections in paragraph 3 identified in the same Final Rejection Office Action dated August 13, 2020.
In the context of 35 U.S.C. § 103, Applicant argues that the independent claims, by contrast, are unrelated to analyzing user evaluations of a product as disclosed by Hurley because the claims analyze scores output by a machine learning model based on attributes having input values to determine how those different attributes (and values thereof) contribute to those output scores. Hurley makes no mention of a machine learning model, let alone evaluation of scores output by one. Applicant continues to argue that the amendments to the independent claims make it even more clear that the differences recited by the claims are determined from changes in scores output by a machine learning model, and that the claims require generating those scores by the machine learning model. Moreover, the claims describe that the model outputs different scores responsive to different input values of attributes to the model by which changes in scores are determined. None of these aspects, as required by the above noted limitations of the claims, are disclosed by Hurley.
As US Patent Application Publication No. 20160098800 A1 to Atwell is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis above) for Claims 1 and 20, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Claims 1 and 20 are not patentable. Claims 1 and 20 stand rejected under 35 U.S.C § 103 in the analysis above, and are therefore, not patentable in view of Atwell, with [0034] now applying to the applicable sections for Claims 1 and 20. 
In the context of 35 U.S.C. § 103, Applicant argues that Willis relates to determining an adjusted quote by varying "a limited number of parameters" and allowing users to "vary only deductible or coverage amounts" to "generate a customized price." Willis also describes other quote adjustments such as "varying a policy term to meet a desired price or coverage level." These, and the other adjustments described in Willis, are not determinations like those recited in the above noted limitations. For example, adjusting a policy term to reduce cost or varying a deductible or coverage amount as disclosed by Willis is not an attribute on which the prior cost was based, let alone relates to determining a contribution of an attribute on that prior cost.
Examiner has considered these arguments and is not persuaded. Examiner notes the claimed subject matter does not specify how large the set of attributes is when determining the contributed differences, therefore, even “a limited number of parameters” qualifies as “a set of attributes,” under the broadest reasonable interpretation. Allowing users to “vary only deductible or coverage amounts” to “generate a customized price” is just one alternative. Willis, [Column 15, lines 58-60] teaches “Differentiation may occur through one or more attributes, such as vehicle ownership, vehicle age, primary applicant age, collision coverage, or other vehicle attributes.” Therefore, Applicant’s argument is not persuasive.
Therefore, Claims 1 and 20 stand rejected under 35 U.S.C § 103 in the arguments above, and is therefore, not patentable. The amended Claims 1 and 20 stand rejected under 35 U.S.C. § 103. Claims 2-19, which depend on Claim 1, stand rejected under 35 U.S.C. § 103.

Claim Interpretation
Regarding Claims 1 and 20, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claim 1: “… responsive to differences between corresponding ones of the different input values …” and “… responsive to differences between the different ones of the input values …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claims 1 and 20, Examiner notes that the following limitations: “… range of input values for the attribute to determine…”; “… score output by the model for the user …”; and “… score of the model for the user …”; are intended uses of the “range of input values”; “score output”; and “score of the model”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claim 2, Examiner notes that the following limitation: “… score output by the model for the user …” is an intended use of “score output”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claim 7, Examiner notes that the following limitation: “… score of the model for the user …” and “… attributes on the score for the user …” are intended uses of “score output” and “attributes”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claim 8, Examiner notes that the following limitation: “… score of the model for the user …” and “… instructions to present the subsequent user interface with visual elements …” are intended uses of “score of the model” and “instructions”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claim 9, Examiner notes that the following limitation: “… score of the model for the user …” and “… scores output by the model for a group of users” are intended uses of “score of the model” and “score output”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claim 10, Examiner notes that the following limitation: “… determining a partial derivative of the score for the user …” is an intended use of “partial derivative”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claim 11, Examiner notes that the following limitation: “… attributes on the score of the model for the user …” is an intended use of “attributes”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claim 14, Examiner notes that the following limitation: “… attributes as scoring factors presented adjacent the score for the user …” is an intended use of “attributes”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)

Drawings
The drawings are objected to because 
FIGS 4, 10, and 11 are gray, and not in black, making it difficult to read the text in each figure. 
Corrective Action is required.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter Situations
Claims 1 and 20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 20 recite “… first scores…” and “…second scores…” The limitations “… first scores…” and “…second scores…” identify subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “… first scores…”  and “…second scores…” in the specification. (See MPEP 608.04) 
Claims 1 and 20 recite “…contributed differences…” The limitation “…contributed differences…” identify subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitation as Examiner is able to find only one reference to “differences,” and it applied to price, and no references to “contributed” or “contributed differences.” (See MPEP 608.04) 

Lack of Algorithm
Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, page 3 of 19, line 1, and Claim 20, lines 15-16 recite “…inputs configured to receive user-entered attributes …” However, the specification does not provide details on what the limitation, “inputs configured to”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “inputs configured to” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Hybrid Claim
Claim 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is a tangible, non-transitory, machine readable medium, yet recites the step of “sending …, via a network, … a plurality of user inputs configured to receive user-entered attributes …” This is a medium claim including a method step not tied to claimed structure, and it is not clear if a plurality of user inputs configured to receive user performs the user-entered attributes or the medium, or some combination performs the a user-entered attributes. This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to a medium and to actions performed by “a user.” (See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011))
Claim 1 is a tangible, non-transitory, machine readable medium, yet recites the step of “receive user-entered attributes … and return the user-entered attributes to the comparison application;” This is a medium claim including a method step not tied to claimed structure, and it is not clear if the user in the user-entered attributes received performs the return of the user-entered attributes or the medium, or some combination performs the a return of the user-entered attributes. This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to a medium and to actions performed by “a user.” (See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011))
Claim 1 is a medium claim, yet recites “… in the set of attributes to determine a plurality of determined changes” This claim, which purports to be both a medium or machine and a process, is ambiguous and is properly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005); (citing Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)). (See Rembrandt Data Techs., L.P v. AOL 641 F.3d 1331 (Fed. Cir. 2011)). These claims also do not reflect an attempt to claim both a medium and a method, but instead claim a medium with particular capabilities under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See Ultimate Pointer, LLC v. Nintendo Co., 118USPQ2d 1125 (Fed. Cir. 2016))).
Claim 1 is a medium claim, yet recites “receiving, … executing a comparison application from a user computing device, a request to access the comparison application;” This claim, which purports to be both a medium or machine and a process, is ambiguous and is properly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005); (citing Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)). (See Rembrandt Data Techs., L.P v. AOL 641 F.3d 1331 (Fed. Cir. 2011)). These claims also do not reflect an attempt to claim both a medium and a method, but instead claim a medium with particular capabilities under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See Ultimate Pointer, LLC v. Nintendo Co., 118USPQ2d 1125 (Fed. Cir. 2016))).
Claim 1 is a medium claim, yet recites “sending, … to the user computing device, via a network, one or more user interfaces having a plurality of user inputs configured to receive user-entered attributes within the set of attributes and return the user-entered attributes to the comparison application;” This claim, which purports to be both a medium or machine and a process, is ambiguous and is properly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005); (citing Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)). (See Rembrandt Data Techs., L.P v. AOL 641 F.3d 1331 (Fed. Cir. 2011)). These claims also do not reflect an attempt to claim both a medium and a method, but instead claim a medium with particular capabilities under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See Ultimate Pointer, LLC v. Nintendo Co., 118USPQ2d 1125 (Fed. Cir. 2016))).
Claim 1 is a medium claim, yet recites “receiving, …, user input values for four or more attributes ... from the user computing device via the one or more user interfaces;” This claim, which purports to be both a medium or machine and a process, is ambiguous and is properly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005); (citing Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)). (See Rembrandt Data Techs., L.P v. AOL 641 F.3d 1331 (Fed. Cir. 2011)). These claims also do not reflect an attempt to claim both a medium and a method, but instead claim a medium with particular capabilities under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See Ultimate Pointer, LLC v. Nintendo Co., 118USPQ2d 1125 (Fed. Cir. 2016))).
Claim 1 is a medium claim, yet recites “sending, … to the user computing device, via a network, instructions to present a subsequent user interface with visual elements …” This claim, which purports to be both a medium or machine and a process, is ambiguous and is properly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005); (citing Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)). (See Rembrandt Data Techs., L.P v. AOL 641 F.3d 1331 (Fed. Cir. 2011)). These claims also do not reflect an attempt to claim both a medium and a method, but instead claim a medium with particular capabilities under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See Ultimate Pointer, LLC v. Nintendo Co., 118USPQ2d 1125 (Fed. Cir. 2016))).
Claims 2-17 are medium claims, yet recites “the method claim of 1, (2), or (3), wherein:” These claims, which purport to be both a medium or machine and a process, is ambiguous and is properly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)). 
Claims 2-17 are medium claims, yet recites “the method claim of 1, (2), or (3), wherein:” The court has held that reciting both an apparatus and a method of using that apparatus and a method of using that apparatus renders these claims indefinite under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005); (citing Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)). (See Rembrandt Data Techs., L.P v. AOL 641 F.3d 1331 (Fed. Cir. 2011)). These claims also do not reflect an attempt to claim both a medium and a method, but instead claim a medium with particular capabilities under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the invention. (See Ultimate Pointer, LLC v. Nintendo Co., 118USPQ2d 1125 (Fed. Cir. 2016))).

Unclear Scope
Claims 1 and 20 recite "... respective ones of the different attributes in the set of attributes ..." The claim is unclear because “different attributes in the set of attributes” is not clearly defined. Therefore, the scope of what is “different attributes in the set of attributes” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 1 and 20 recite "... different input values within a range of input values for the attribute..." The claim is unclear because “different attributes within a range of attributes” is not clearly defined. Therefore, the scope of what is “different attributes within a range of attributes” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 1 and 20 recite "... different ones of the input values within the range of input values for the attribute..." The claim is unclear because “within the range of input values for the attribute” is not clearly defined. Therefore, the scope of what is “within a range of input values for the attribute” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 1 and 20 recite "... different input values within respective ranges of input values..." The claim is unclear because “within respective ranges of input values” is not clearly defined. Therefore, the scope of what is “different attributes within a range of attributes” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 1 and 20 recite “corresponding ones of the different input values within the respective ranges of input values of the at least some other attributes in the set of attributes" The claim is unclear because “respective ranges of input values” and “at least some other attributes” are not clearly defined. Therefore, the scope of what is “respective ranges of input values” and “at least some other attributes” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 1 and 20 recite “… at least some other attributes …" The claim is unclear because “at least some other” is not clearly defined. Therefore, the scope of what is “at least some other” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 2 recites “… at least some of the attributes" The claim is unclear because “at least some of” is not clearly defined. Therefore, the scope of what is “at least some of” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 3 and 6 recite “…relative to other possible user input values …" The claim is unclear because “relative to other possible” is not clearly defined. Therefore, the scope of what is “relative to other possible” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 4 and 5 recite “… at least some attributes …" The claim is unclear because “at least some of” is not clearly defined. Therefore, the scope of what is “at least some of” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 5 recites “… at least some of ordinal classifications …" The claim is unclear because “at least some of” is not clearly defined. Therefore, the scope of what is “at least some of” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 8 recites “… at least some of the attributes …" The claim is unclear because “at least some of” is not clearly defined. Therefore, the scope of what is “at least some of” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 15 recites “… according to three or more different scales by which values are binned;" The claim is unclear because “different scales by which values are binned” is not clearly defined. Therefore, the scope of what is “different scales by which values are binned” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Antecedent Basis
Claim 14 recites "... the one or more user interfaces ...” and “… the subsequent user interfaces …" There is insufficient antecedent basis for this limitation in the claim.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP 2173.05(e).



Means-Plus-Function
Claim 11 recites "… model that outputs …”; Claim 17 recites “steps for classifying respective contributions …”; and “steps for determining which attributes …”
The claim limitations above do not use the word "means" but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.
Claim 11 recites "… model that outputs …”; Claim 17 recites “steps for classifying respective contributions …”; and “steps for determining which attributes …” Each cited claim limitation has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the results are inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term "means" or "step" or the generic placeholder recited in the claim must not be modified by sufficiently definite structure, material, or acts for achieving the specified function. The boundaries of these claim limitations are ambiguous; therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant's intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting "means" or a generic placeholder for means, or by reciting "step." The "means," generic placeholder, or "step" must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function;
Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.











































Claims 1-2, 8-10, 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (U. S. Patent Application Publication No. 20170337594 A1), herein referred to as Hurley, in view of Willis et al (U. S. Patent No. 9183593 B2), herein referred to as Willis, and in further view of Atwell et al (U. S. Patent No. 20160098800 A1), herein referred to as Atwell.

Claims 1 and 20
Hurley teaches a tangible, non-transitory, machine readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
(See Hurley, [0006]) 
determining, with one or more servers, wherein a contributed difference by an attribute in the set of attributes is determined based on the model by:
(See Hurley, [0028])

generating, with the model, first scores based on different input values within a range of input values for the attribute to determine a plurality of measured changes between different scores among the first scores output by the model responsive to differences between corresponding ones of the different input values within the  range of input values for the attribute; and
(See Hurley, FIG. 3 and FIG. 4, [0053]) 

generating, with the model, second scores based on different ones of the input values within the range of input values for the attribute for different input values within respective ranges of input values for at least some other attributes in the set of attributes to determine a plurality of determined changes between different scores among the second scores output by the model responsive to differences between the different ones of the input values within the range of input values for the attribute for the corresponding ones of the different input values within the respective ranges of input values of the at least some other attributes in the set of attributes;
(See Hurley, FIG. 7, [0056] and [0065])


determining, with one or more processors, respective contributions of the four or 
more attributes of the user on a score output by the model for the user based on the respective user input values and the contributed differences determined for at least the four or more attributes on scores output by the model; and
(See Hurley, FIG. 8 and [0065] and [0069]-[0070]) 

sending, with one or more servers of the comparison application, to the user computing device, via the network, instructions to present a subsequent user interface with visual elements indicating the respective contributions of the respective attributes on the score of the model for the user, wherein three or more of the visual elements indicate three or more respective contributions of three or more of the attributes of the user on the score.
(See Hurley, FIG. 11-19 and [0021] and [0023])

Hurley does not teach, however, Willis teaches receiving, with one or more servers executing a comparison application, from a user computing device, a request to access the comparison application;
(See Willis, FIG. 12-20 and [Column 14, lines 57-67]) 

sending, with one or more servers of the comparison application, to the user computing device, via a network, one or more user interfaces having a plurality of user inputs configured to receive user-entered attributes within the set of attributes and return the user-entered attributes to the comparison application;
(See Willis, [Column 1, lines 34-38] and [Column 16, lines 62-67]) 
receiving, with one or more servers of the comparison application, user input values for four or more attributes within the set of attributes from the user computing device via the one or more user interfaces;
(See Willis, FIGS. 23-24 and [Column 15, lines 52-65])
Willis teaches a customizable insurance system. It would have been obvious to one of ordinary skill in the art to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because the advancement of electronic communication network bandwidth capabilities in the last decade has enabled the delivery of applications allowing a shift from being primarily performed via physical data storage devices to being performed via online distribution so that developers have the capability to upload applications to a digital distribution platform and users can download applications from the digital distribution platform. This capability allows for quicker access by the user with a much more efficient information and data transfer through less information technology infrastructure. 

Hurley and Willis do not teach, however, Atwell teaches for different attributes in a set of attributes,   contributed differences on scores output by a machine learning model, based on a combination of values obtained for respective ones of the different attributes in the set of      attributes,
(See Atwell, [0034])
Atwell teaches dynamically customizing product configurations. It would have been obvious to one of ordinary skill in the art to include dynamically customizing product configurations, as in Atwell, and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining to elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because it can be hard to accurately provide appropriate insurance related information to a potential insurance customer, and an insurer might manually investigate and compile information describing a business or other entity to be insured, which may then be used to recommend a set of insurance coverages. Aggregating and reviewing this information may be a difficult task, and the lag time for generating a recommendation may make such an approach impractical, especially when there is a substantial number of potential insurance customers. Therefore, systems and methods are desired to facilitate a customized recommendation of insurance coverages which are appropriate for a given entity.

Claim 2
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Willis and Atwell do not teach, however, Hurley teaches the method of claim 1, comprising: classifying at least some of the attributes of the user based on the respective contribution of the respective attribute on the score output by the model for the user; and
(See Hurley, FIG. 7 and [0056] and [0059]) 

determining the visual elements for corresponding ones of the three or more attributes of the user based on a respective result of a respective classification.
(See Hurley, [0077] and [0078])

Claim 8
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Willis and Atwell do not teach, however, Hurley teaches the method of claim 1, comprising: ranking the attributes based on the respective contributions of the respective attributes on the score of the model for the user, wherein the instructions to present the subsequent user interface with visual elements indicating the respective contributions of the respective attributes the score for the user comprises: instructing the user computing device to display identifiers of at least some of the attributes in ranked order.
(See Hurley, FIG. 16)

Claim 9
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Hurley and Atwell do not teach, Willis teaches the method of claim 1, wherein: determining respective contributions of attributes on the score of the model for the user comprises, for a given attribute, estimating a contribution of the given attribute toward the score for the user and comparing the estimated contribution to a distribution of contributions of the given attribute to scores output by the model for a group of users.
(See Willis, [Column 14, lines 57-67])
Willis teaches a customizable insurance system. It would have been obvious to one of ordinary skill in the art to include a customizable insurance system, as in Willis; and to include dynamically customizing product configurations, as in Atwell, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because the advancement of electronic communication network bandwidth capabilities in the last decade has enabled the delivery of applications, allowing a shift from being primarily performed via physical data storage devices to being performed via online distribution, so that developers have the capability to upload applications to a digital distribution platform and users can download applications from the digital distribution platform. This capability allows for quicker access by the user with a much more efficient information and data transfer through less information technology infrastructure. 

Claim 10
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Willis and Atwell do not teach, Hurley teaches the method of claim 1, wherein: determining respective contributions of attributes on the score of the model for the user comprises, for a given attribute, determining a partial derivative of the score for the user with respect to the given attribute.
(See Hurley, [0053]) 

Claim 13
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Willis and Atwell do not teach, Hurley teaches the method of claim 1, comprising selecting and grading a subset of the attributes that have a larger contribution on the score for the user than unselected attributes among the four or more attributes.
(See Hurley, FIGS. 2-4 and [0053])  

Claim 16
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Willis and Atwell do not teach, Hurley teaches the method of claim 1, wherein: determining respective contributions of the respective attributes on the score of the model for the user comprises steps for determining respective contributions of respective attributes on scores indicative of a price of insurance based on the contributed differences of the respective attributes on the scores output by the model.
(See Hurley, [0028])


Claim 18
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Hurley and Atwell do not teach, Willis teaches the medium of claim 1, the operations comprising: sending a plurality of insurance options to the user computing device for presentation to the user.
(See Willis, [Column 6, lines 47-54] and [Column 6, lines 58-67])
Willis teaches a customizable insurance system. It would have been obvious to one of ordinary skill in the art to include a customizable insurance system, as in Willis; and to include dynamically customizing product configurations, as in Atwell, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because the advancement of electronic communication network bandwidth capabilities in the last decade has enabled the delivery of applications, allowing a shift from being primarily performed via physical data storage devices to being performed via online distribution, so that developers have the capability to upload applications to a digital distribution platform and users can download applications from the digital distribution platform. This capability allows for quicker access by the user with a much more efficient information and data transfer through less information technology infrastructure. 


Claim 19
Hurley, Willis, and Atwell disclose the limitations of Claims 1 and 18.
Hurley and Atwell do not teach, Willis teaches the medium of claim 18, wherein: each of the insurance options is associated with an address of a server of a respective insurance provider of the respective insurance option.
(See Willis, FIGS. 12-20 and [Column 14, lines 57-67])
Willis teaches a customizable insurance system. It would have been obvious to one of ordinary skill in the art to include a customizable insurance system, as in Willis; and to include dynamically customizing product configurations, as in Atwell, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because the advancement of electronic communication network bandwidth capabilities in the last decade has enabled the delivery of applications, allowing a shift from being primarily performed via physical data storage devices to being performed via online distribution, so that developers have the capability to upload applications to a digital distribution platform and users can download applications from the digital distribution platform. This capability allows for quicker access by the user with a much more efficient information and data transfer through less information technology infrastructure.

Claims 3-7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (U. S. Patent Application Publication No. 20170337594 A1), herein referred to as Hurley, in view of Willis et al (U. S. Patent No. 9183593 B2), herein referred to as Willis, in view of Atwell et al (U. S. Patent No. 20160098800 A1), herein referred to as Atwell, and in further view of Steben et al (U. S. Patent Application Publication No. 20160012542 A1), herein referred to as Steben.

Claim 3
Hurley, Willis, and Atwell disclose the limitations of Claims 1 and 2.
Hurley, Willis, and Atwell do not teach, however, Steben teaches the method of claim 2, wherein: classifying comprises assigning an ordinal classification to the respective attributes, the ordinal classification of an attribute based on the respective contribution of the user input value on the score relative to other possible user input values or a determined distribution of user input values of other users.
(See Steben, [0018])
Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include dynamically customizing product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Claim 4
Hurley, Willis, and Atwell disclose the limitations of Claims 1 and 2.
Hurley, Willis, Atwell, and Steben disclose the limitations of Claim 3.
Hurley, Willis, and Atwell do not teach, however, Steben teaches the method of claim 
3, wherein: assigning ordinal classifications comprises assigning different ordinal classifications to at least some attributes and assigning the same ordinal classification to at least some attributes.
(See Steben, [0018])
Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include dynamically customizing product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Claim 5
Hurley, Willis, and Atwell disclose the limitations of Claims 1 and 2.
Hurley, Willis, Atwell, and Steben disclose the limitations of Claim 3.
Hurley, Willis, and Atwell do not teach, however, Steben teaches the method of claim 3, wherein: at least some ordinal classifications scale linearly in stepwise fashion with at least some attribute values.
(See Steben, [0018])
Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include dynamically customizing product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Claim 6
Hurley, Willis, and Atwell disclose the limitations of Claim 1 and 2.
Hurley, Willis, and Atwell do not teach, however, Steben teaches the method of claim 2, wherein: classifying comprises assigning a respective letter grade to each of the at least three attributes based on the respective contribution of the user input value relative to other possible user input values or a determined distribution of user input values of other users; and
(See Steben, [0018]) 

determining visual elements comprises instructing the user computing device to display assigned letter grades in association with labels identifying graded attributes.
(See Steben, [0132])
	Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include dynamically customizing product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Claim 7
Hurley, Willis, and Atwell disclose the limitations of Claim 1. 
Hurley, Willis, and Atwell do not teach, however, however, Steben teaches the method of claim 1, comprising: ranking the attributes based on the respective contributions of the respective attributes on the score of the model for the user; and
(See Steben, [0079]) 

selecting attributes above a threshold rank for inclusion in the subsequent user interface with the visual elements indicating the respective contributions, wherein attributes below the threshold ranking are not displayed in the subsequent user interface with the visual elements indicating the respective contributions of the respective attributes on the score for the user.
(See Steben, [0048])
	Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include dynamically customizing product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Claim 15
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Hurley, Willis, and Atwell do not teach, however, Steben teaches the method of claim 1, wherein: the three or more attributes are classified into ordinal categories according to three or more different scales by which values are binned;
(See Steben, [0018])
Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include dynamically customizing product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Hurley, Atwell, and Steben do not teach, however, Willis teaches the score is indicative of a price of automotive insurance; and
(See Willis, FIG. 23 and FIG. 24, and [Column 15, 52-65]) 

the received attributes comprise at least seven of the following: gender, marital status, age, driving history, credit rating, current insurance status, home ownership status, annual miles driven, geolocation, make of vehicle to be insured, model of vehicle to be insured, or year of vehicle to be insured.
(See Willis, [Column 6, lines 22-36], [Column 15, lines 44-46], and [Column 15, lines 57-65])
Willis teaches a customizable insurance system. It would have been obvious to one of ordinary skill in the art to include a customizable insurance system, as in Willis; to include a ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; and to include dynamically customizing product configurations, as in Atwell, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining two elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to enhance the collection of information by gathering directly from a user in real-time, near real-time, to provide the user the best insurance options. This provides for a much more user-friendly and quicker customer experience in purchasing insurance.

Claim 17
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Hurley, Willis, and Atwell do not teach, however, however, Steben teaches the method of claim 1, comprising: steps for classifying respective contributions of respective attributes on scores output by the model; and
(See Steben, FIG. 5 and [0082]) 

steps for determining which attributes to present to the user in a report indicative of which attributes have larger contributions on the score for the user output by the model than other attributes.
(See Steben, FIG. 5 and [0086])
Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include dynamically customizing product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (U. S. Patent Application Publication No. 20170337594 A1), herein referred to as Hurley, in view of Willis et al (U. S. Patent No. 9183593 B2), herein referred to as Willis, in view of Atwell et al (U. S. Patent No. 20160098800 A1), herein referred to as Atwell, and in further view of Wanker (U. S. Patent Application Publication No. US 20120233087 A1), herein referred to as Wanker.

Claim 11
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Hurley, Willis, and Atwell do not teach, however, Wanker teaches the method of claim 1, wherein determining respective contributions of attributes on the score of the model for the user comprises: accessing the model that outputs the scores based on a weighted sum of the attributes;  
(See Wanker, [0039]-[0040]) 

calculating a plurality of products of respective attributes and respective weights of the model corresponding to the respective attributes; and
(See Wanker, [0039]) 

determining the respective amounts based on calculated respective products 
corresponding to the respective attributes.
(See Wanker, [0047])
Wanker teaches a customizable electronic commerce comparison system. It would have been obvious to one of ordinary skill in the art to include a customizable electronic commerce comparison system, as in Wanker; to include dynamically customizing product configurations, as in Atwell, and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to provide consumers with specific information, especially in regards to insurance that enables consumers to make the best informed decisions for their most optimal and cost effective insurance coverage through comparison of competing insurance quotes.

Claim 12
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Hurley, Willis, and Atwell do not teach, however, Wanker teaches the method of claim 1, wherein determining respective contributions of attributes on the score of the model for the user comprises, for a given attribute: accessing a weight applied to the given attribute in the model;
(See Wanker, [0039]-[0040]) 

comparing the given attribute to a distribution of the given attribute in a population to determine a value indicative of percentage of the population that has an instance of the given attribute is larger than the given attribute of the user; and
 (See Wanker, [0058]) 

determining a respective contribution of the given attribute on the price of insurance for the user based on both the pricing weight and the value indicative of percentage of the population that has an instance of the given attribute is larger than the given attribute of the user.
(See Wanker, [0058])
Wanker teaches a customizable electronic commerce comparison system. It would have been obvious to one of ordinary skill in the art to include a customizable electronic commerce comparison system, as in Wanker; to include dynamically customizing product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining two elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to provide consumers with specific information, especially in regards to insurance that enables consumers to make the best informed decisions for their most optimal and cost effective insurance coverage through comparison of competing insurance quotes.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (U. S. Patent Application Publication No. 20170337594 A1), herein referred to as Hurley, in view of Willis et al (U. S. Patent No. 9183593 B2), herein referred to as Willis, in view of Atwell et al (U. S. Patent No. 20160098800 A1), herein referred to as Atwell, and in view of Lang et al (U. S. Patent Application Publication No. 20150254754 A1), herein referred to as Lang.

Claim 14
Hurley, Willis, and Atwell disclose the limitations of Claim 1. 
Hurley, Willis, and Atwell do not teach, however, Lang teaches the method of claim 1, wherein: the one or more user interfaces and the subsequent user interface are webpages; 
(See Lang, Fig. 9 and [0080] and [0082]) 

the subsequent user interface presents four or more of the attributes as scoring factors presented adjacent the score for the user, each scoring factor being visually associated with an identifier of an ordinal classification indicating whether the respective scoring factor raises or lowers the score for the user, wherein changes in the scores output by the model are indicative of changes in a price of insurance for the user; and
(See Lang, [0099]) 
the ordinal classifications are determined based on a scoring factor model that is calibrated based on a plurality of calibration records obtained by querying a pricing analytics application before receiving the request to access the comparison application.
(See Lang, [0108])
Lang teaches consumer evaluation of insurance options. It would have been obvious to one of ordinary skill in the art to include consumer evaluation of insurance options, as in Lang; to include dynamically customizing product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to provide an effective means for an average consumer to evaluate insurance plans, which feature highly variable coverage options with respect to copay percentages, out-of-pocket cost limitations, deductibles, and provider networks as well as other financial metrics.

Conclusion






































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bayley et al (U. S. Patent Application Publication No. 20180211326 A1) – A Method and System for Tailoring a Product Based on User Interactions
Bayley recites a method and system for generating tailored content based on user interactions and transactions. The method captures data relating to at least one of an interaction or transaction by the user in relation to a website and stores the captured data in a storage device. The method then generates a set of customer attributes for the user, based on the captured data. On receiving a request for a quotation from the user, the method delivers a product to the user in response to the request, wherein the product is tailored based on the set of customer attributes. Bayley was not used as prior art as the cited references better taught the claimed subject matter and does not teach machine learning models used to output scores based on contributed differences of attributes in a set of attributes. 















































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698